Mr. Presiding Justice Barry delivered the opinion of the court. Defendant was charged with the violation of a pro•hibition ordinance, and there was a verdict of guilty. Some errors are assigned but not argued or mentioned in the brief and argument, and must be considered as waived. The main ground relied upon for a reversal seems to be that the evidence upon which she was convicted was procured by means of an illegal search warrant. That question must be raised before the trial, in the trial court, by a motion. People v. Brocamp, 307 Ill. 448. It is argued that such a motion was made and overruled and exception taken. Motions made by the parties in a proceeding at law, and the rulings of the court thereon, are not parts of the common-law record but must be preserved by bill of exceptions. People v. Levin, 318 Ill. 227; People v. Weston, 236 Ill. 104. It is not sufficient that the clerk, in writing up the transcript, recites the motion, the ruling of the court and an exception thereto. People v. Faulkner, 248 Ill. 158; People v. Moritz, 238 Ill. 494; People v. Arnett, 317 Ill. 425. If we had jurisdiction to determine the question sought to be presented it is not properly preserved and we are not at liberty to consider it. It is argued that the evidence does not show that the liquor found in the possession of defendant was intoxicating or that it contained more than one-half of one per cent of alcohol by volume. Section 2 of the Illinois Prohibition Act [Cahill’s St. ch. 43, H 2] and section 1 of the ordinance in question declare that wine is an intoxicating liquor without regard to the alcoholic content. She was charged in the complaint with possessing wine without having complied with the law. The courts take judicial notice that wine and whisky are intoxicating. City of Kewanee v. Puskar, 308 Ill. 167; 48 L. R. A. (N. S.) 305 note. It is argued that there is no evidence that defendant sold any of the liquor or had it in her possession for the purpose of selling the samé. The possession of intoxicating liquor without being authorized by law to possess the same is an offense under the Prohibition Act. People v. Martin, 314 Ill. 110-114. The complaint charges that she possessed intoxicating liquor without being authorized by law to possess the same. No suggestion or argument has been presented to the effect that the complaint was insufficient to charge a violation of the ordinance. It was not necessary that the evidence should show that she sold any of the liquor or that she had it in her possession for the purpose of selling it. The witness McBeynolds swore out the search warrant. It is argued that the court erred in refusing to allow defendant, on cross-examination, to ask him how many men he had seen go into her house sober and come out intoxicated, and if he could name any person who went in sober and came out drunk, before he made the affidavit. The court did not err in its rulings in that regard. No reversible error having been pointed out, the judgment is affirmed. Affirmed.